      Case 1:17-cr-00083-JPW Document 115-1 Filed 06/17/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :    CRIMINAL NO. 1:17-CR-0083
                                     :
                  v.                 :
                                     :    (JUDGE KANE)
EDWARD LEE MCDOWELL III              :
             DEFENDANT               :    (ELECTRONICALLY FILED)

                                 ORDER

    AND NOW, this ______ day of June, 2019, upon consideration of the

unopposed Motion to Continue Sentencing filed by counsel for Edward Lee

McDowell III, IT IS HEREBY ORDERED that the Motion is GRANTED.

    Sentencing is now scheduled for ____________________, 2019 at

__________ a.m./p.m. in Courtroom No. ____ of the Federal Building in

Harrisburg, PA.


                                     ______________________________
                                     Yvette Kane, U.S. District Judge
                                     Middle District of Pennsylvania
